Title: From Thomas Jefferson to Thomas Lee Shippen, 5 January 1789
From: Jefferson, Thomas
To: Shippen, Thomas Lee



Dear Sir
Paris Jan. 5. 1789.

Your favor of Nov. 28. is now before me, and I thank you for your attention to my letters. My last news from Messrs. Short and Rutledge was of the 5th. of Dec. They were then well, at Venice, and within a day or two of their departure for Rome. Mr. and Mrs. Paradise are arrived here. I have no news from America since October. The great news of this country is the late decision of the court that the tiers etat shall elect one half the members for the states general. The clergy, the princes, and the old nobles cry out against this. The younger part of the noblesse approve of it, and it’s justice is every day becoming more firmly established in the public opinion. So that by the meeting of the states general I hope they will be ripe to decide whether that body shall vote by orders or persons. The former decision would be a dangerous one. No time or place of meeting is yet declared. The public funds rise slowly, but steddily. The moment the states adopt the public debt, and appropriate taxes for it’s interest and reimbursement, I presume that this country will have a credit on a par with that of any nation. I shall thank you for English news while you remain in England. The trifle of money you ask about reimbursing is not worth the trouble of a bill of exchange. Put it, when convenient,  into the hands of Mr. Trumbull. I am with sentiments of very sincere esteem & respect, Dr Sir Your friend & servt.,

Th: Jefferson

